* Corpus Juris-Cyc. References: Executions, 23CJ, p. 560, n. 93. Judgments, 33 CJ, p. 1200, n. 15.
The Delta Cotton Oil Company appeals from a judgment of the chancery court of Leflore county making perpetual an injunction sued out by the Planters' Oil Mill, appellee, restraining the levying of an execution obtained by the appellant in a suit against the Planters' Oil Mill. The facts involved are substantially as follows:
The Delta Oil Mill Company sued out an attachment in the chancery court of Hinds county against the individuals composing the firm in Memphis, Tenn., known as the Humphreys-Godwin Company, in which it is alleged that such Humphreys-Godwin Company was indebted to the Delta Cotton Oil Company. It is further alleged that F.A. Shingleur, a resident citizen of Jackson, Miss., and the Planters' Oil Mill Company, a corporation duly domiciled at Greenwood, Leflore county, Miss., were indebted to the Humphreys-Godwin Company and had effects within the state of Mississippi belonging to said partnership, and prayed that said parties be required to plead, answer, or demur to the bill, and for a decree in favor of the Delta Cotton Oil Company against the said Humphreys-Godwin Company, and for the other defendants, in the sum of one thousand two hundred eighty-one dollars and twenty-two cents, or such amount as the other defendants were indebted to the Humphreys-Godwin Company. Personal summons was served on F.A. Shingleur, and he filed his answer.
Summons was issued on this bill to the "Planters' Oil Mill" of Leflore county, Miss. This summons was served on J.H. Pettey, who was the agent of the Planters' Oil *Page 596 
Mill, which has its domicile at Grenada, Grenada county, Miss., and who was also agent of the Planters' Oil Mill  Manufacturing Company, a corporation domiciled at Greenwood, Leflore county, Miss. Judgment was rendered in the original suit in favor of the Delta Cotton Oil Company against the "Planters' Oil Mill Company, a corporation domiciled at Greenwood, Miss., in the sum of one thousand three hundred thirty-one dollars and eighty-three cents, together with interest thereon from and after this date until paid," etc. An execution was issued upon this judgment by the chancery court of Hinds county and sent to the sheriff of Leflore county, who was proceeding to levy the execution on the property of the Planters' Oil Mill; whereupon that corporation filed a bill to restrain the sheriff from levying the execution and to restrain plaintiff from causing said judgment to be enforced, in which bill the foregoing facts were substantially alleged, together with the allegation that, at the time of the issuance and service of the process, J.H. Pettey, the secretary and treasurer of the Planters' Oil Mill, was also the secretary and treasurer of the Planters' Oil Mill  Manufacturing Company, a corporation domiciled in Leflore county, Miss., and that the Planters' Oil Mill was a corporation domiciled in Grenada county, Miss., and that the Planters' Oil Mill  Manufacturing Company was at this time and still is domiciled in Leflore county, Miss. That said Pettey was familiar with the operations of the two companies at the time of the service of the process on him, and that he knew that the Planters' Oil Mill  Manufacturing Company was indebted to the Humphreys-Godwin Company in a greater sum than that now claimed in the suit, and also knew that the Planters' Oil Mill was not indebted to the said Humpphreys-Godwin Company. That the bill was filed against the Planters' Oil Mill Company, alleging it to be a corporation domiciled in Leflore county, Miss., but that the summons issued on the said judgment was issued against the Planters' Oil Mill, and was served by the sheriff of Leflore county Miss., on J.H. Pettey, the secretary and *Page 597 
treasurer of the Planters' Oil Mill, which is a corporation domiciled in Grenada, Grenada county, Miss., and that said original bill of complaint and the decree entered thereon was against the Planters' Oil Mill Company, a corporation domiciled in Leflore county, Miss., and that said process was void, and the final decree rendered on said process was void.
It is further alleged that there are many corporations in the Delta section of the state having names and titles similar to that of the complainant.
The bill for injunction was answered, and in this answer it was alleged, among other things, that the Planters' Oil Mill 
Manufacturing Company, while a corporation domiciled in Leflore county, Miss., and, while the Planters' Oil Mill was a corporation domiciled at Grenada, Grenada county, Miss., that in fact both were owned and operated by the same persons, and that the Planters' Oil Mill was operating the property of the Planters' Oil Mill  Manufacturing Company for a rental, and that the only effect of requiring the appellee to pay the demand adjudged in the judgment against the Planters' Oil Mill Company would be to apply the money or property of the Planters' Oil Mill Manufacturing Company to satisfy said judgment and take credit therefor on its leased contract. It was not denied in the answer that the Planters' Oil Mill  Manufacturing Company was the corporation which was in fact indebted to the Humphreys-Godwin Company.
On the trial it was agreed that at the time of the filing of the suit entitled "Delta Cotton Oil Company v.Humphreys-Godwin Co. et al.," in the chancery court of Hinds county, and at the time of the service of process against J.H. Pettey in Leflore county, Miss., the Planters' Oil Mill 
Manufacturing Company was the owner of the physical property of the mill located in Leflore county, Miss., and the Planters' Oil Mill, domiciled in Grenada county, Miss., was the lessee in charge of the operation of the Planters' Oil Mill  Manufacturing Company's physical property in Leflore *Page 598 
county, Miss., and that the Planters' Oil Mill  Manufacturing Company was not operating any mill at this time or since except as lessor.
The charter of the Planters' Oil Mill was introduced in evidence, and shows that its domicile was at Grenada, Grenada county, Miss.
The deposition of Mr. Gowdy for the defendant in the injunction suit, said Gowdy being the general manager of the Delta Cotton Oil Company, was to the effect that prior to the filing of the original suit in the chancery court of Hinds county against the Humphreys-Godwin Company that he had a conversation with Mr. Pettey relative thereto in the office of the Delta Cotton Oil Company in Jackson, Miss., and that in that conversation he obtained information that the company represented by Mr. Pettey was indebted to the Humphreys-Godwin Company, and that he, Gowdy, told Mr. Pettey that they would garnishee them on said debt, and that Mr. Pettey understood that suit would be filed by attachment against the Humphreys-Godwin Company. Mr. Gowdy stated that Mr. Pettey's language was that "he" or "we" owed the Humphreys-Godwin Company some money; that he understood it was not a personal shipment that Mr. Pettey was making to the Humphreys-Godwin Company, but that he was going to ship for the company.
The chancellor made the injunction granted on the injunction bill perpetual, restraining the sheriff from levying execution and the appellant from further enforcing the judgment as against the property of the Planters' Oil Mill.
From this judgment the Delta Cotton Oil Company appeals, and insists that the principles announced in the case of Alabama Vicksbury Railway Co. v. Bolding, 13 So. 844, 69 Miss. 255, 30 Am. St. Rep. 541, and in Campbell  Campbell v. Pickens Bank,
99 So. 378, 134 Miss. 559, are controlling here, and the judgment of the chancery court of Hinds county was valid against the Planters' Cotton Oil Mill because it was a mere misnomer, *Page 599 
which the appellee was under duty to set up in the suit in the chancery court of Hinds county.
In the case of Alabama  Vicksburg Railway Co. v. Bolding,supra, Bolding filed a declaration against the Alabama 
Vicksburg Railroad Company, and summons conforming to this declaration was returned as follows: "Executed this twentieth of November, 1890, R.J. Harding, Sheriff," etc. On the return day, no appearance having in the meantime been entered for the defendant, the court allowed the former judgment by default to be set aside, and the return to be amended so as to read:
"Executed in person upon the defendant, by the handing to C.W. Barber, agent of the Alabama  Vicksburg Railroad Company, at Edwards, Hinds county, Miss., a true copy hereof."
A judgment by default was thereupon rendered, and without another writ of inquiry the jury was impaneled and judgment rendered against the Alabama  Vicksburg Railroad Company. Execution upon this judgment was levied upon the property of the Alabama  Vicksburg Railway Company, which presented a petition verified by oath praying that judgment be vacated and execution quashed on the ground that the judgment was not against the petitioner according to its true corporate name, and that summons had not in fact been served on its agent, Barber, but that service on said agent, if had, was not sufficient, because the corporation had its domicile in Jackson, in the first district of Hinds county. In the opinion of the court (13 So. 846, 69 Miss. 263), Judge CAMPBELL said:
"The declaration and summons were against A.  V. Railroad Company. The summons was served on Barber, station agent of the Alabama  Vicksburg Railway Company, and the judgment by default was against the A.  V. Railroad Company, on which execution issued against A.  V. Railroad Company. The claim is that a valid judgment could not be given in this state of case under which to take the property of the A. . V. Railway Company. *Page 600 
"The question is as to the effect of the misnomer. There are cases which hold that one sued and served by a wrong name may disregard the summons. All agree that one summoned by a name not his own, and who appears and does not plead misnomer waives it, and is bound by the judgment in the wrong name. There is no sound reason for a distinction in the two classes of cases. The true view is, that one summoned by a wrong name, being thus informed that he is sued, although not correctly described by his true name, not availing of his opportunity to appear and object, whereby the true name would be inserted in the proceedings (Code section 1581), should be precluded from afterwards objecting. Having remained silent when he might and should have spoken, he must ever afterwards be silent as to this matter."
In Campbell  Campbell v. Pickens Bank, 99 So. 378,134 Miss. 559, a writ of garnishment was served on the cashier of the Pickens Bank. The judgment upon which the garnishment was issued was against one Meeks, and directed to the Bank of Pickens, and was placed in the hands of the sheriff of Holmes county to be served, and he made return thereon as follows:
"I have this day executed the within writ by delivering to the within named defendant E.J. Spengler a true copy of this writ. This the 13th day of March, A.D. 1920."
The Pickens bank and the cashier thereof failed to answer, and judgment was entered reciting:
"It appearing to the court that the Bank of Pickens, garnishee, was duly served with process by handing to the cashier of said Bank of Pickens a true copy of the writ of garnishment more than five days before the return day, and said Bank of Pickens having failed to make answer to said suggestion of garnishment, or to answer said garnishment writ in any way, and having failed to appear at all, it is ordered," etc.
And judgment was entered against the Bank of Pickens, and the sheriff was proceeding to enforce the collection thereof against the property and effects of the *Page 601 
Pickens Bank, when an injunction was sued out, and the court below made such injunction perpetual. It appeared in that case that the Bank of Pickens had gone out of business, and that there was no bank of that name in existence at the time of the garnishment, but that the Pickens Bank was doing business at the old stand of the Bank of Pickens, and that garnishment was served upon the cashier of the Pickens Bank. The court held that that case was controlled by the case of Alabama  Vicksburg RailwayCo. v. Bolding, 13 So. 844, 69 Miss. 255, 30 Am. St. Rep. 541, and rendered judgment against the Pickens Bank.
We think those cases are not controlling here, for the reason that there are two corporations in existence, both subject to be sued, to whom equally the description and name in the judgment might apply. The judgment was entered against the Planters' Oil Mill Company, whereas one of the corporations was called the Planters' Oil Mill and the other was called the Planters' Oil Mill  Manufacturing Company. The bill alleges, and it is not denied, that the Planters' Oil Mill  Manufacturing Company was the company actually indebted to the principal defendant, and it seems to us that the description could apply equally as well to this company as to the appellee. Where two persons or corporations have similar names, and a suit is filed against a person or corporation having similar but not exactly the same name as the one sued, the judgment may be applied to one as readily as to the other, and there is such uncertainty as would make the rule of misnomer inapplicable. In such case the plaintiff must know whom he is suing, and may not depend upon the doctrine of misnomer. That doctrine is a wholesome doctrine, but it must be limited to the cases where the identity of the persons sued and against whom judgment is rendered is not doubtful.
The judgment of the court will be affirmed.
Affirmed. *Page 602